October 19, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          LATASHA ROSE, Appellant

NO. 14-16-00687-CV                         V.

          HOUSTON INDEPENDENT SCHOOL DISTRICT, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Houston
Independent School District, signed August 3, 2016, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, Latasha Rose, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.